Citation Nr: 0817314	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA benefits. 




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 








INTRODUCTION

There is no verified active military service for the 
appellant.
 
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of legal entitlement to VA 
benefits.  The appellant's disagreement with that decision 
led to this appeal.

In a January 2007 statement, the appellant appears to have 
submitted a motion to advance his case on the Board's docket 
by reason of severe financial hardship.  Given that the Board 
is now issuing a decision in this appeal, any such motion is 
moot.



FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied in a June 
1990 decision.

2.  A November 1991 decision continued the denial of legal 
entitlement to VA benefits; the appellant was notified of the 
decision and of his appellate rights, but did not perfect an 
appeal of the decision.

3.  The evidence received since the November 1991 decision is 
duplicative or cumulative of evidence previously of record, 
and does not raise a reasonable possibility of substantiating 
the claim.  





CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and in response to a status inquiry from 
the appellant, VA provided the appellant with the 
contemplated notice in a June 2005 correspondence.  The RO 
informed the appellant that his claim for legal entitlement 
to VA benefits had previously been denied because he did not 
have the type of military service required to be eligible for 
such benefits.  He was advised that the appropriate U.S. 
service department had concluded that he did not have the 
requisite service.  He was advised to submit new and material 
evidence with which to reopen his claim, and was informed of 
the standard any submitted evidence must meet to qualify as 
"new and material."  He was specifically invited to submit 
evidence demonstrating that he had served under a different 
name in service, including any variations of the name his 
service documents show.  

In the January 2006 decision from which this appeal 
originates, the appellant was informed of the information 
used in a prior search by the appropriate U.S. service 
department.  In a June 2006 correspondence, the RO 
acknowledged the service documents the appellant had provided 
in support of his claim (described in further detail below), 
explained that the appropriate U.S. service department 
determined that he did not have the requisite service for VA 
benefits, and advised him that he could nevertheless overcome 
the service department's finding by providing the types of 
records contemplated by 38 C.F.R. § 3.203.  See Palor v. 
Nicholson, 21 Vet. App. 325 (2007).  The appellant's claim 
was readjudicated in an October 2006 supplemental statement 
of the case.

In the Board's opinion, the June 2005 and June 2006 notice 
letters in particular collectively provided the appellant 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  He was advised of the basis for the prior denial 
of his claim, as well as of the information and evidence 
necessary to substantiate the claim to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although he was not 
advised of how to substantiate certain "downstream" 
elements such as service connection for the disorders which 
prompted the determination as to his eligibility for VA 
benefits, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), given that (as discussed below) he has not reopened 
his claim, any failure to advise him of the information and 
evidence necessary to substantiate those elements could not 
result in any prejudice to the appellant.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
any error in a Veterans Claims Assistance Act notice should 
be presumed prejudicial, and that VA has the burden of 
rebutting this presumption).  Moreover, to the extent there 
is any deficiency in the timing of notice to the appellant, 
the October 2006 readjudication of the claim in the 
supplemental statement of the case cured any such defect.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24  (Fed. Cir. 
2007) (a supplemental statement of the case can serve as a 
means of readjudication following 38 U.S.C.A. § 5103(a)-
compliant notice; where such notice is followed by a 
readjudication, any timing error is cured). 

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the appellant himself.  
The Board notes that the appellant recently indicated that he 
now goes by a suffix.  Although the service department has 
not undertaken a search using the suffix, the appellant has 
never contended that he was known by that suffix during 
service, or otherwise requested that the service department 
search for his name using the suffix.  Rather, he contends 
that the service department either did not really undertake a 
search in April 1990, or that the list of persons who had 
qualifying service was incomplete because of the 1973 fire at 
the National Personnel Records Center.  The Board finds 
neither of his assertions persuasive, and concludes that the 
April 1990 response by the service department demonstrates 
that a further search for the appellant's name in its records 
would be futile.  38 U.S.C.A. § 5103A.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the appellant will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2007).  

Service in the Philippine Scouts and in the organized  
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  38 C.F.R. §§ 
3.40, 3.41 (2007).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2007).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service  
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2007).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the  
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v.  Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 
340 (1997).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In a June 1990 decision, the RO denied legal entitlement to 
VA benefits.  The veteran was not provided with notice of his 
appellate rights.  In a November 1991 decision, the RO 
continued the denial of legal entitlement to VA benefits.  He 
was notified of the decision, and of his appellate rights 
with respect thereto, but did not appeal.  Consequently, 
legal entitlement to VA benefits may be considered on the 
merits only if new and material evidence has been received 
since the time of the November 1991 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007).

The evidence on file at the time of the November 1991 
decision included a March 1946 affidavit completed by 
appellant, and his several statements.  In the affidavit, he 
contends that he was inducted into the United States Armed 
Forces in the Far East (USAFFE) in December 1941.  In his 
statements, he contends that he was a prisoner of war during 
service. 

The evidence previously considered also includes a March 1989 
Certification from a Philippine Assistant Adjutant General.  
The Certification indicates that, according certain 
unspecified records, the appellant was called to active duty 
in the USAFFE from December 1941 until March 1946.  

The evidence considered by the November 1991 decision lastly 
included an April 1990 response from the pertinent U.S. 
service department indicating that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.

Pertinent evidence added to the record since the November 
1991 decision includes a duplicate of the March 1989 
Certification from the Philippine Assistant Adjutant General.  
The evidence added to the record also includes documents 
pertaining to the appellant's service in the Philippine Army, 
as well as several statements by the appellant.

The March 1989 Certification is a duplicate of that 
previously considered, and therefore is not new.

The service documents submitted by the appellant pertain only 
to his service in the Philippine Army, and not to any service 
in the USAFFE.  In any event, the documents do not include a 
DD Form 214, a Certification of Release or Discharge from 
Active Duty, or an original Certificate of Discharge in 
accordance with 38 C.F.R. § 3.203(a)(1).  The service 
documents from the Philippine Army, including those completed 
by the appellant do not satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, because they are not 
official documents of the appropriate United States service 
department, but rather are documents from the Philippine 
government.  Consequently, those documents may not be 
accepted by VA as verification of service for the purpose of 
determining eligibility for VA benefits.  Therefore, the 
documents do not raise a reasonable possibility of 
substantiating the claim.

In his statements, the veteran contends that he was inducted 
into the USAFFE.  His statements are cumulative of those 
previously considered, and therefore are not new.  In any 
event, the appellant's own assertions concerning his service 
in the USAFFE, as is the case with the Philippine Army 
documents discussed above, do not suffice under the law to 
establish the required service for eligibility for VA 
benefits.  Consequently, his statements do not raise a 
reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the appellant's claim of legal 
entitlement to VA benefits is not reopened.  The benefit 
sought on appeal is denied.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been received to reopen 
the claim of legal entitlement to VA benefits, the benefit 
sought on appeal is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


